Citation Nr: 0423873	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  94-33 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. J. J.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
January 1976 to May 1976 and honorable active military 
service from December 1990 to March 1991.  He also had 
numerous periods of ACDUTRA and inactive duty training in the 
Puerto Rico Army National Guard from 1975 to 1993.

This appeal arises from a February 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
San Juan, Puerto Rico (hereinafter referred to as the RO), 
which denied entitlement to the benefits sought on appeal.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.  


FINDINGS OF FACT

1.  The evidence reflects that the veteran does not currently 
have PTSD 

2.  The veteran's psychiatric disorder is not of service 
origin.

3.  The veteran's bilateral hearing loss is manifested by 
Level V hearing loss in the right ear and Level VI hearing 
loss in the left ear.


CONCLUSIONS OF LAW

1.  A psychiatric disorder to include PTSD was not incurred 
in or aggravated by active service nor may a psychosis be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The criteria for an increased rating for bilateral 
hearing loss, from an initial grant of service connection, 
are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, §§ 4.85, 4.86, Diagnostic Code 6100 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).


The record reflects that the appellant and her representative 
were provided with a letter dated in November 2001 and 
January 2003, as well as a statement of the case and 
supplemental statements of the case that collectively 
provided notification of the law and regulation, and 
information and medical evidence necessary to substantiate 
these claims.  The documents specifically indicated what 
steps VA would make and what was required of the veteran and 
what evidence the VA would obtain.  Quartuccio v. Principi 16 
Vet. App. 183 (2002).  While the November 2001 letter 
pertained primarily to the type of evidence needed to 
establish service connection the veteran was informed to 
submit any current medical records pertaining to the 
disabilities at issue.  The Board is satisfied that 
collectively the veteran has been informed of the necessary 
evidence to establish his increased rating claim.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the appellant and VA examinations 
have been conducted.  Additionally, the veteran in March 2004 
indicated that he had no additional evidence to submit.  

The Board notes that the November 2001 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

National Guard retirement credits record reflects that the 
veteran was on ACDUTRA from June 23 to July 7, 1989 and from 
June 23 to July 7, 1990.  According to another documents (NGB 
Form 22), the veteran had been ordered to active Federal 
service from December 6, 1990 to March 16, 1991, in support 
of Desert Storm.  His Military Operational Specialty Code 
(MOS) was 11B10, Infantryman.  He was activated with the 
1467th Medical Detachment.  The veteran's DD 214shows no 
awards or decorations indicating service in the Persian Gulf.

The available service medical records (SMRs) show that on 
July 2, 1989 the veteran was seen with a two day history of 
anxiety after the veteran and his spouse learned that she had 
developed a serious health problem.  He was concerned about 
the well being of his family.  The assessment was anxiety 
reaction.  The March 1991 separation examination from active 
duty clinically evaluated the veteran's psychiatric condition 
as normal.  Bilateral hearing loss was shown.

In May 1992, the veteran applied for service connection for 
hearing loss and for a nervous disorder.  He reported 
treatment for nerves in March and April 1991 at the San Juan 
VA Medical Center. 

The RO obtained San Juan VA Medical Center records, which 
reflect that in March 1992, the veteran underwent a 
consultation for anxiety and panic episodes.  The report 
notes a three to four month history of anxiety and depression 
with possible suicidal ideation.  The report notes three 
severe stressors in the recent year: (1) the veteran had been 
in the Persian Gulf War; (2) he had to quit his job to care 
for his wife who had a major health problem; and, (3) his son 
had been injured by an automobile.  The assessment was 
adjustment disorder with depressed and anxious mood.

A March 1992 VA medical certificate reflects that the veteran 
was seen at a VA clinic.  Diagnoses of hearing loss history 
and anxiety were made.  An August 1992 VA report reflects 
that a diagnosis of anxiety disorder was given.  

In October 1993, the veteran underwent a VA psychiatric 
examination. The examiner noted that a hospital record was 
available for review.  During the examination, the veteran 
reported that he had been tense and shaky since the Persian 
Gulf War.  He reported that he had been a medical supply 
specialist during the war.  He reported crying spells, 
fatigue, depression and tension, but mentioned that he was 
still working.  The diagnosis was anxiety disorder, not 
otherwise specified (NOS).  

A VA audiological evaluation in October 1993 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
50
65
LEFT
30
30
35
50
65

Average pure tone thresholds were 46 decibles, right ear, and 
45 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent correct in each ear.  
Speech discrimination scores were not certified because the 
veteran spoke little English.  The audiologist stated that 
the veteran might benefit from bilateral amplification.

In July 1994, the veteran and a psychiatrist, Dr. J. J., 
appeared before an RO hearing officer.  Dr. J. J., who had 
treated the veteran four times since May 1994, testified that 
another VA psychiatrist, Dr. R. M., had seen the veteran in 
October 1993 and concluded that the veteran had Persian Gulf 
War-related anxiety.  Dr. J. stated that the veteran became 
anxious while on active duty for training in July 1990 when 
it was learned his unit might be sent to the Persian Gulf.  
The psychiatrist testified also that the veteran had 
reportedly transported blood products and handled wounded 
soldiers while stationed in Germany, which caused anxiety.  
Dr. J. believed that veteran made one trip to the Persian 
Gulf.

The veteran testified that in July 1990, during summer camp, 
the men were nervous about being called-up for the Persian 
Gulf War and later he was activated but sent to Germany with 
a medical unit.  At that time he saw the wounded, which were 
being treated at the military hospital.  He discussed his 
current symptoms.  The veteran also reported a stressor of 
constantly being told that he was to deploy to the Gulf 
"tomorrow." 

Dr. J. J. noted that the veteran's anxiety had been present 
ever since he was called to active service.  The psychiatrist 
noted that some PTSD symptoms were shown, but the criteria 
for a full PTSD diagnosis were not met.  The psychiatrist 
felt that the primary Axis I diagnosis should be generalized 
anxiety disorder and concluded that because the veteran did 
not have it prior to active military service, it was 
therefore related to active service. 

The veteran continued to be seen at a VA facility for hearing 
loss and psychiatric complaints.  These records indicate he 
was furnished hearing aids.  He was seen in March and 
December 1994.  The assessment was PTSD.  

A hearing was held at the RO in April 1995.  At that time Dr. 
J. J. testified that he felt that the veteran had PTSD.  He 
testified that the veteran's stressors including handling or 
seeing wounded and dead soldiers.  He said that the veteran 
had reported he went from Germany to Kuwait twice a week to 
deliver blood supplies.  At that time he saw wounded and dead 
soldiers.

In August 1995, the veteran underwent a VA psychiatric 
examination by a board of three psychiatrists.  The report 
notes that each psychiatrist carefully reviewed the claims 
file.  The report notes that the psychiatrists felt that Dr. 
J. J.'s 1994 testimony did not agree with the 1995 testimony 
concerning the number of trips the veteran had made to 
Kuwait.  The report notes the veteran's current symptoms such 
as depression and that the veteran had anxiety in 1989 
secondary to his spouse's health.  The Axis I diagnosis was 
anxiety disorder, NOS.   

A VA audiological evaluation in February 1997 showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
60
70
LEFT
50
45
55
65
80

Average pure tone thresholds were 55, right ear, and 61, left 
ear.  Speech audiometry revealed speech recognition ability 
of 72 percent correct in the right ear and 68 percent correct 
in the left ear.  

An October 1998 statement from a VA psychologist reflects 
that he had first seen the veteran for psychiatric problems 
in September 1998.

In response to a stressor verification letter, the veteran in 
November 1999 reported that he was assigned to the 201st 
Evacuation Hospital in Germany, and traveled around Europe 
collecting blood which he and others delivered to the Persian 
Gulf.  

The veteran underwent a VA psychiatric examination in March 
2000.  At that time the veteran reported that he was more 
nervous and had lost his job due to his nervous disorder.  He 
reported crying spells and being isolated.  He reported 
having fears all the time.  He reported depression, suicidal 
ideas, variations of his sleep pattern, and extreme anxiety.  
Following the examination, the psychiatrist stated that based 
upon the veteran's history, records, and evaluation, the 
reported stressors described in November 1999 did not change 
previous diagnosis nor warrant a diagnosis pf PTSD. The Axis 
I diagnosis was anxiety disorder, NOS, with depressive 
features.  

In March 2000, the veteran underwent a VA audiological 
evaluation.  Pure tone thresholds, in decibels, were as 
follows :




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
60
75
LEFT
35
45
55
75
90

Average pure tone thresholds were 55 decibels right ear, and 
66 decibels left ear.  Speech recognition ability was 72 
percent correct in the right ear and 68 percent correct in 
the left ear.

In April 2002, the psychiatrist who conducted the March 2000 
compensation and pension examination again reviewed the 
records.  The examiner reviewed the testimony by Dr. J. and 
stated that during the July 1994 hearing Dr. J. indicated the 
veteran had PTSD with no specific stressor and then indicated 
that that the diagnosis of anxiety given during a VA 
examination was correct.  The VA examiner found Dr. J's 
diagnosis speculative.  The examiner opined that the 
veteran's anxiety disorder was not at least as likely as not 
to be related to active service.  

In June 2003, the veteran submitted additional VA outpatient 
treatment reports from the San Juan VA Medical Center PTSD 
clinic that reflect that a diagnosis of PTSD was given at 
various times.  He reported that he received SSA disability 
benefits because of PTSD.  

The RO received SSA disability records that include a report 
of VA hospitalization in February 2001.  The report notes a 
diagnosis of PTSD and mentions that the veteran complained of 
frequent nightmares, flashbacks of Vietnam, and depression.  
A June 2001 VA hospital report notes that the veteran was a 
Persian Gulf War veteran who had a month of anxiety and 
depression after separating from his wife.  

The SSA records include a February 2002 report from 
Diagnostic Health Services of Puerto Rico, Inc.  According to 
that report, the veteran underwent a physical examination.  
The impressions included PTSD, by history.  An April 1999 
private psychiatric examination showed a diagnosis of PTSD.   
An April 2002 examination conducted in conjunction with the 
veteran's claim for SSA benefits.

An SSA disability decision, dated in May 1999, reflects that 
the veteran became too disabled to work in September 1998 and 
that the primary diagnosis was affective disorders and the 
secondary diagnosis was diabetes mellitus.  

According to a May 2003 VA Medical Center note, the veteran 
received occasional hospitalization or other treatment for 
PTSD and depressive disorder.

Psychiatric Disorder to include PTSD

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection for PTSD is subject 
to additional requirements.  

In addition to the above requirements, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § Sec. 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
his lay testimony-alone-may establish the occurrence of the 
claimed in-service stressor in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service.  38 C.F.R. 
§ 3.304(f) (2003); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

Under 38 C.F.R. § 3.303, "chronic diseases" as defined at 
38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as psychoses, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  Lay statements are considered to be 
competent evidence with regard to descriptions of symptoms of 
disease or disability or an injury.  However, when the 
determinative issue involves a question of medical diagnosis 
or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized 
training and it is not contended otherwise.  Therefore, his 
opinion concerning the diagnosis or etiology of any mental 
disorder cannot be used by the Board in determining the 
matter.  

In this case, although the claims file contains a diagnosis 
of PTSD, there is also competent medical evidence of an error 
in that diagnosis.  A board of three VA psychiatrists in 
August 1995 and a VA psychiatrist in October 1993 and March 
2000 found that the diagnosis was anxiety disorder and not 
PTSD.  The examinations were based in part on a review of the 
evidence in the veteran's claims folder, and thorough 
examinations.  Also, the SSA records reflect that he received 
SSA disability benefits because of affective disorders and 
diabetes mellitus-not PTSD.  

Dr. J. J. testified that the veteran did not have PTSD, but 
rather, he had an anxiety disorder related to the Persian 
Gulf War.  This opinion tends to link the veteran's anxiety 
disorder with active service and must be given some weight.  
That same psychiatrist, however, later testified that the 
veteran did not have anxiety, but rather that he had PTSD 
related to active service.  The diagnosis of PTSD contained 
in the remaining private and VA treatment records, were not 
based on a review of the entire record.  Accordingly, the 
Board places more probative value on the diagnosis rendered 
by the VA examiners.  

Thus, the Board concludes that the preponderance of the 
competent medical evidence shows that the veteran does not 
have PTSD, but rather, that he has anxiety disorder.

Additionally, the VA psychiatrist who conducted a 
compensation and pension examination noted that the veteran 
had family-related stressors prior to entering active 
military service in 2000, and felt that it was not at least 
as likely as not that the veteran's anxiety was caused by 
active service.  This rationale is more persuasive than that 
of Dr. J. J., who as previously indicated rendered varying 
diagnoses. 

In weighing the competent evidence for and against the claim, 
the Board finds the VA compensation and pension examiner's 
opinion to be more persuasive as it presents a consistent 
diagnosis.  After considering all the evidence and testimony 
of record, the Board finds that the preponderance of the 
credible evidence is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  The claim for service connection for a 
psychiatric disorder, to include PTSD must be denied.  

Bilateral Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (west 2002; 38 C.F.R. 
§ 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2002).  In cases such as this 
where the veteran has appealed the initial rating assigned 
after service connection is established, the Board must 
consider the initial rating, and, if indicated, the propriety 
of a staged rating from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

Assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2003); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100- 
6110 (effective prior to June 10, 1999) (revisions at 64 Fed. 
Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999).

Prior to June 10, 1999, Table VIa was for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both pure tone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998) 
(repealed effective June 10, 1999).  Under the amended 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Also, when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  
38 C.F.R. § 4.86 (effective June 10, 1999).  These revisions 
are not applicable to the veteran's claims in view of the 
audiological findings.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected bilateral hearing loss disability.  
The Board has found nothing in the historical record that 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no evidence 
that would warrant further exposition of findings pertaining 
to this disability.

The revisions of the rating criteria for hearing loss that 
were made during the appeal period do not alter the numerical 
standards by which auditory acuity and speech recognition are 
measured.  At no time during the appeal period has audiometry 
demonstrated a pure tone threshold of 55 decibels or more in 
all four frequencies in either service-connected ear.  
Although an October 1993 audiometry evaluation shows a pure 
tone threshold of 30 decibels or less at 1000 Hertz in the 
service-connected left ear, the left ear pure tone threshold 
at 2000 Hertz is not 70 or greater and thus the left ear is 
not entitled to consideration under Table VI A.  

The relevant medical evidence consists of three VA audiometry 
evaluations and the assertions of the veteran.  The initial 
March 1993 audiological findings were not certified and thus 
cannot be used as a basis for assigning a rating.  The 
February 1977 audiological evaluation showed average pure 
tone thresholds of 55 decibels in the right ear and 61 
decibels in the left ear with speech recognition ability of 
72 percent correct in the right ear and 68 percent correct in 
the left ear.  These findings equate to Level VI hearing loss 
in the right ear and Level V hearing loss in the left ear 
which warrant a 20 percent rating.  Diagnostic Code 6100.  

The March 2000 audiometry shows right ear speech recognition 
percentage of 72 percent and an average threshold loss of 55 
decibels, and left ear speech recognition percentage of 68 
percent and an average left ear threshold loss of 66 
decibels.  These findings equate to Level V hearing loss in 
the right ear and Level VI hearing loss in the left ear, 
which warrant a 20 percent rating.  Diagnostic Code 6100. The 
rating to be assigned for hearing loss is not a matter of 
judgment, it is simply a mechanical application of the 
audiometry findings to the chart.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Thus, assignment of a rating higher than 20 percent for 
bilateral hearing loss is not warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The 20 
percent rating is the highest rating warranted during the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126-
7 (1999).  


ORDER

1.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD is denied.  

2.  Entitlement to an increased rating for bilateral hearing 
loss is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



